Case 2:20-cv-00078-JRG Document 71-19 Filed 12/04/20 Page 1 of 4 PageID #: 1990




                        Exhibit Q
      Case 2:20-cv-00078-JRG Document 71-19 Filed 12/04/20 Page 2 of 4 PageID #: 1991




Activity in Case 2:20-cv-00078-JRG Cellular Communications Equipment LLC v. HMD
Global OY Sealed Motion
Hunter Palmer <hpalmer@bcpc-law.com>                                                 Fri, Nov 27, 2020 at 2:14 PM
Reply-To: buck@matters.warrenlex.com
To: 20-78 <20-78@cases.warrenlex.com>, Deron Dacus <ddacus@dacusfirm.com>, Shannon Dacus
<sdacus@dacusfirm.com>
Cc: "CCE-Service@bcpc-law.com" <CCE-Service@bcpc-law.com>


 Counsel,



 Please find attached highlights for proposed redactions to the documents filed under seal on Wednesday, November 25,
 to be filed publicly today. We do not believe there is any additional HMD confidential information to redact; however, if you
 believe there is, please reply with additional highlights and we will redact them. We plan on sealing exhibits B and C in
 their entirety.



 Please respond by 4:30 pm CST today; if we do not hear from you will we proceed to file.



 Thank you,



 BRAGALONE CONROY PC

 Hunter Palmer

 Direct Dial: 214-785-6683




 From: txedCM@txed.uscourts.gov <txedCM@txed.uscourts.gov>
 Sent: Wednesday, November 25, 2020 6:32 PM
 To: txedcmcc@txed.uscourts.gov
 Subject: Activity in Case 2:20-cv-00078-JRG Cellular Communications Equipment LLC v. HMD Global OY Sealed Motion



 This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
 because the mail box is unattended.
 ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
 record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents ﬁled
 electronically, if receipt is required by law or directed by the ﬁler. PACER access fees apply to all other users. To
 avoid later charges, download a copy of each document during this ﬁrst viewing. However, if the referenced
 document is a transcript, the free copy and 30 page limit do not apply.

                                                     U.S. District Court

                                             Eastern District of TEXAS [LIVE]

 Notice of Electronic Filing
      Case 2:20-cv-00078-JRG Document 71-19 Filed 12/04/20 Page 3 of 4 PageID #: 1992

The following transaction was entered by Bragalone, Jeffrey on 11/25/2020 at 6:31 PM CST and filed on 11/25/2020


Case Name:                 Cellular Communications Equipment LLC v. HMD Global OY


Case Number:               2:20-cv-00078-JRG


Filer:                     Cellular Communications Equipment LLC


Document Number: 68


Docket Text:
SEALED MOTION to Enforce the Protective Orders by Cellular Communications Equipment
LLC. (Attachments: # (1) Exhibit A, # (2) Exhibit B, # (3) Exhibit C, # (4) Exhibit D, # (5)
Exhibit E, # (6) Exhibit F, # (7) Exhibit G, # (8) Exhibit H, # (9) Declaration of Hunter Palmer, #
(10) Text of Proposed Order)(Bragalone, Jeffrey)

2:20-cv-00078-JRG Notice has been electronically mailed to:

Deron R Dacus            ddacus@dacusfirm.com, dadams@dacusfirm.com

Erika Hart Warren          erika@warrenlex.com

Hunter Scott Palmer          hpalmer@bcpc-law.com, bcpcserv@bcpc-law.com

Jeffrey Ray Bragalone          jbragalone@bcpc-law.com, BCPCserv@bcpc-law.com

Jennifer A Kash          jen@warrenlex.com, jenkash@gmail.com

Jerry Tice , II        jtice@bcpc-law.com, bcpcserv@bcpc-law.com, jerry-tice-4070@ecf.pacerpro.com

Jonathan Hart Rastegar           jrastegar@bcpc-law.com, bcpcserv@bcpc-law.com

Matthew S Warren            matt@warrenlex.com

Melissa Richards Smith melissa@gillamsmithlaw.com, 4293145420@filings.docketbird.com,
7882699420@filings.docketbird.com, diana@gillamsmithlaw.com, ecfnotices.gsl@gmail.com,
nicole@gillamsmithlaw.com, Spencer@gillamsmithlaw.com, Tom@gillamsmithlaw.com, wendy@gillamsmithlaw.com,
wrlamb@gillamsmithlaw.com

Patrick Aubrey Fitch         fitch@warrenlex.com

Patrick Joseph Conroy          pconroy@bcpc-law.com, BCPCserv@bcpc-law.com

Shannon Marie Dacus            sdacus@dacusfirm.com, dadams@dacusfirm.com

[Quoted text hidden]

[Quoted text hidden]


 8 attachments
      68 - CCE - Mtn to Enforce PO (Highlights).pdf
      318K
      68-1 - Ex. A - 2020-11-12 - Tice Ltr to Kash re ARC Subpoena (Highlights).pdf
      283K
      68-4 - Ex. D - 2020-11-23 - Bragalone Ltr to Warren re CCE PO Dispute (Highlights).pdf
      232K
Case 2:20-cv-00078-JRG Document 71-19 Filed 12/04/20 Page 4 of 4 PageID #: 1993
68-5 - Ex. E - Kash Ltr to Bragalone re CDCA Joint Stipulation (Highlights).pdf
200K
68-6 - Ex. F - 2020-11-20 - Bragalone Ltr to Kash re PO Violations (Highlights).pdf
214K
68-7 - Ex. G - 2020-11-22 - Warren Ltr to Bragalone re PO (Highlights).pdf
294K
68-8 - Ex. H - 2020-11-23 - Bragalone Ltr to Warren re CCE PO Dispute (Highlights).pdf
232K
69-9 - Palmer Declaration (Highlights).pdf
99K
